Case 2:20-cv-06759-RGK-JC Document 16-1 Filed 08/24/20 Page 1 of 4 Page ID #:278



  1   Robert W. Cohen (SBN 150310)
      Mariko Taenaka (SBN 273895)
  2   LAW OFFICES OF ROBERT W. COHEN
      A Professional Corporation
  3   1901 Avenue of the Stars, Suite 1900
      Los Angeles, California 90067
  4   Telephone: (310) 282-7586
      Facsimile: (310) 282-7589
  5   rwc@robertwcohenlaw.com
      mt@robertwcohenlaw.com
  6
      Attorneys for Plaintiff
  7   CHINA BRANDING GROUP LIMITED
      (IN OFFICIAL LIQUIDATION)
  8
  9                         UNITED STATES DISTRICT COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11
      CHINA BRANDING GROUP                    D Case No. 2:20-cv-06759 RGK (JCx)
 12   LIMITED (IN OFFICIAL                    B
      LIQUIDATION), by and                      DECLARATION OF PETER
 13   through its Joint Official Liquidators,   KINDALL IN SUPPORT OF
      Hugh Dickson of Grant Thornton            APPLICATION FOR
 14   Specialist Services (Cayman), Limited     PREJUDGMENT RIGHT TO
      and David Bennett of Grant Thornton       ATTACH ORDER
 15   Recovery & Reorganisation Limited,
                                                Date:       September 29, 2020
 16               Plaintiff,                    Time:       9:30 a.m.
                                                Courtroom: 750
 17        v.
 18   TONY BOBULINSKI,

 19              Defendant.

 20
 21        I, Peter Kendall, declare:

 22        1. I am a Senior Counsel with the Walkers law firm in the Cayman Islands

 23 and I am licensed to practice law in the Cayman Islands, England, and Wales. In
 24 connection with its liquidation proceedings in the Cayman Islands, I serve as legal
 25 counsel for the Plaintiff in this case, China Branding Group Limited (In Official
 26 Liquidation) (“China Branding”), by and through its Joint Official Liquidators, Hugh
 27 Dickson of Grant Thornton Specialist Services (Cayman), Limited, a Cayman Islands
 28 Company and David Bennett of Grant Thornton Recovery & Reorganisation Limited
                                              1
                                 DECLARATION OF PETER KENDALL
Case 2:20-cv-06759-RGK-JC Document 16-1 Filed 08/24/20 Page 2 of 4 Page ID #:279



  1 (“the JOLs”).
  2        2. The Defendant Tony Bobulinski is a putative creditor of China Branding.
  3 He claims that in 2015 and 2016 he conducted business transactions with China
  4 Branding by which he provided bridge loans totalling $650,000 in return for China
  5 Branding’s pledge of certain assets and specified returns on his investment. He
  6 claims that pursuant to the terms of the loan agreement he is a secured creditor
  7 entitled to payment of a 2.5x multiplier on his investment and to other sums owed to
  8 him by China Branding.
  9        3. In April 2017 Mr. Bobulinski submitted a “Proof of Debt” in the liquidation
 10 proceeding, claiming a total entitlement of US$1,765,000 as a secured creditor
 11 entitled to priority over the claims of China Branding’s unsecured creditors; after
 12 extensive review of Mr. Bobulinski’s claims, the JOLs rejected his claims to a
 13 multiplier and to his claims to priority as a secured creditor, but allowed an
 14 unsecured claim in the amount of his US$650,000 loan.
 15        4. In July 2017, Mr. Bobulinski filed suit with the Grand Court of the Cayman
 16 Islands challenging the JOLs’ determination in a proceeding entitled In the Matter of
 17 China Group Limited (In Official Liquidation), Cause No. FSD 52 of 2016 (RMJ)
 18 (“the Cayman Islands Action”).
 19        5. In pretrial proceedings during the course of the Cayman Islands Action, the
 20 court issued two cost orders against Mr. Bobulinski, the first dated November 13,
 21 2018 in the amount of US$56,431.82, and the second on January 8, 2019 in the
 22 amount of US$57,208.58. True copies of the two pretrial cost certificates are
 23 attached hereto as Exhibit A. Mr. Bobulinski made three payments totalling
 24 $41,417.82 to the JOLs in partial satisfaction of the first cost order: US$11,389.15 on
 25 October 22, 2018 (this payment predated the final order because it was made
 26 pursuant to an interim costs certificate in that amount issued prior to conclusion of
 27 the first taxation process); US$15,014.67 on December 27, 2018; and US$15,014.00
 28 on December 14, 2019, leaving a balance of $15,014.00 before interest. The second
                                              2
                                 DECLARATION OF PETER KENDALL
Case 2:20-cv-06759-RGK-JC Document 16-1 Filed 08/24/20 Page 3 of 4 Page ID #:280



  1 cost order of $57,208.58 remains due and unpaid in its entirety.
  2        6. A contested 5-day hearing was conducted in the Caymans Islands Action in
  3 October 2018, followed by written submissions by the parties; judgment was issued
  4 in the Caymans Islands Action on January 23, 2019, rejecting Mr. Bobulinski’s
  5 claims in their entirety. A true copy of the judgment is attached hereto as Exhibit B.
  6        7. On February 5, 2019, the Cayman Islands Grand Court issued a third order
  7 of costs against Mr. Bobulinski in the amount of US$562,170.94 for the JOLs’ costs
  8 in contesting the Cayman Islands Action; a Default Costs Certificate in that
  9 amount arising from Mr. Bobulinski’s failure to complete and serve the Bills of
 10 Costs served on him in respect of that order was filed on May 6, 2019. A true copy
 11 of that Default Costs Certificate is attached hereto as Exhibit C. The third cost order
 12 remains due and unpaid in its entirety. The balance due on the three costs awards
 13 before interest thus comes to US$634,393.52.
 14          8. The judgment and costs orders in the Cayman Islands Action are final.
 15 Under section 19(2) of the Court of Appeal Law of the Cayman Islands (2011
 16 Revision) Mr. Bobulinski was required to file a Notice of Appeal against the
 17 judgment and the pretrial cost orders within 14 days of their entry; no Notice of
 18 Appeal has been lodged, and the judgment and orders are thus final. In addition, in
 19 relation to the Default Costs Certificates issued by the Court Taxing Officer, Order
 20 62, rule 22(5) of the Cayman Islands Grand Court Rules provides that a party who
 21 seeks to set aside a Default Costs Certificate must take the various steps prescribed
 22 by that rule within 14 days. As Mr. Bobulinski failed to take such steps, Order 62,
 23 rule 22(6) provides that the Default Costs Certificates shall be enforceable as if they
 24 were judgments or orders of the Grand Court.
 25        9. The post-judgment interest rate on Cayman Island judgments issued in
 26 United States dollars is 2.375%. A relevant extract from the Cayman Islands
 27 Judicature Law showing the current rates of interest on judgment debts is attached
 28 hereto as Exhibit D.
                                              3
                                 DECLARATION OF PETER KENDALL
Case 2:20-cv-06759-RGK-JC Document 16-1 Filed 08/24/20 Page 4 of 4 Page ID #:281




    11        IIdeclare
                 declare under
                         underpenalty
                                penaltyof
                                        of perjury
                                           perjury under
                                                   under the
                                                         the laws
                                                             laws of the United
                                                                  of the United States
                                                                                States that
                                                                                       that all
                                                                                            all
    22 of
        ofthe
           theforegoing
               foregoing is
                          istrue
                             tmeand
                                 andcorrect.
                                      correct. Executed  August 2lJ,
                                               Executed August   2i@, 2020
                                                                       2020 at
                                                                            atGeorge
                                                                               George Town,
                                                                                       Town,

    33 Cayman
       CaymanIslands.
              Islands.

    44
    55
    66
                                                  Peter
                                                   PeterKendall
                                                        Kendall
    77
    88
    99
   10
    10
    11
   11
   12
    12
   13
    13
    14
   14

    15
   15

    16
   16

    17
   17
   18
    18
   19
    19
   20
    20
   21
    21
   22
    22
   23
    23
   24
    24
   25
    25
    26
   26
   27
    27
   28
    28

                                    DECLARATION   A4
                                     DECLARATIONOF
                                                OFPETER
                                                   PETERKENDALL
                                                         KENDALL
